[DO NOT PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                              FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                               ________________________ ELEVENTH CIRCUIT
                                                                       MARCH 23, 2011
                                      No. 10-11218                       JOHN LEY
                                  Non-Argument Calendar                    CLERK
                                ________________________

                         D.C. Docket No. 8:09-cr-00379-SCB-TBM-1

UNITED STATES OF AMERICA,

llllllllllllllllllll                                              lPlaintiff - Appellee,


                                           versus


GEORGE HOUSTON, JR.,
a.k.a. Junior,

                                                    llllllllllllllllllllDefendant - Appellant.

                                ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                               ________________________

                                      (March 23, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      After a jury trial, George Houston, Jr. was convicted of conspiring to

possess with intent to distribute five kilograms or more of cocaine, in violation of

21 U.S.C. § 846. Houston was sentenced to 240 months’ imprisonment. He now

asks that we overturn his conviction on the ground that the district court abused its

discretion by admitting into evidence his 1992 conviction for distribution of

cocaine base, in violation of 21 U.S.C. § 841(a). Because we conclude that the

error, if any, in the conviction’s admission was harmless, we affirm.

      At trial, the government introduced many audio and video recordings of

Houston negotiating to buy large quantities of cocaine from a confidential

informant. In one telephone recording, Houston requested a meeting with the

confidential informant’s supplier to test the purity of the cocaine. At the meeting,

the “supplier”—an undercover Drug Enforcement Agency agent — “flashed” a

kilo of cocaine, which Houston’s son tested for purity. Houston’s son testified

that he and his father had discussed purchasing 10 kilograms of cocaine and that

he went to the meeting with his father expecting that they would purchase cocaine.

      The government also called Joey Dunlap, a convicted drug dealer, who

testified that Houston asked him to help Houston distribute 10 kilograms of

cocaine. The undercover DEA agent who “flashed” the kilogram of cocaine

testified that Houston agreed to buy 13 kilograms of cocaine from him and that


                                          2
Houston said that he could “move” 30 kilograms of cocaine a week. After the

government finished examining the DEA agent, it offered into evidence Houston’s

1992 conviction for distribution of cocaine base. The conviction was admitted

over Houston’s objection. Houston argues that district court abused its discretion

by admitting his prior conviction.

      We need not reach Houston’s argument, however, because we conclude that

the error, if any, was harmless. Even if a prior conviction is admitted erroneously,

reversal of a conviction is only warranted if the error had a substantial effect on

the outcome of the trial and there was no other evidence sufficient to support the

verdict. United States v. Harriston, 329 F.3d 779, 789 (11th Cir. 2003). We have

held that such error is harmless where other evidence of the defendant’s guilt is

overwhelming. Id.

      Here, between the testimony of the undercover DEA agent, Houston’s son,

and Dunlap, as well as the tape and video recordings of Houston’s meetings with

the confidential informant, the other evidence of Houston’s guilt is overwhelming.

Houston has not shown how the publication his prior conviction had a substantial

effect on the outcome of the proceeding. Because the other evidence of Houston’s

guilt is overwhelming, we conclude that any error caused by admitting his 1992

conviction was harmless. Accordingly, we affirm Houston’s conviction.

AFFIRMED.
                                          3